                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

In re:                                        §
                                              §
5401 Montoya Dr. El Paso                      §       Case No.: 21-30067
Texas, LLC,                                   §       Chapter 11
                               Debtor.        §       Subchapter V

     CERTIFICATE OF SERVICE OF ORDER SETTING EXPEDITED HEARING
     ON AMENDED MOTION FOR AUTHORITY TO USE CASH COLLATERAL
     AND AMENDED MOTON FOR AUTHORITY TO USE CASH COLLATERAL


         I hereby certify that on the 12th day of February, 2021, I did cause a copy of the Order

Setting Expedited Hearing On Amended Motion For Authority to Use Cash Collateral

(dkt#21) and Motion to Waive Appointment of Healthcare Ombudsman Under 11 U.S.C.

§333(a)(1) (dkt#19) to be mailed to the following and to the individuals and entities on the attached

mailing list:

 Robert R. Feuille                                 El Paso National Mortgage, LLC
 ScottHulse                                        44 Executive Center Blvd., Ste 240
 P.O. Box 99123                                    El Paso, Texas 79902-1039
 El Paso, Texas 79901
                                                   United States Trustee
 Brad Odell                                        U.S. Trustee’s Office
 Mullin Hoard & Brown, LLP                         615 E. Houston, Suite 533
 1500 Broadway, Ste 700                            P.O. Box 1539
 Lubbock, 79401                                    San Antonio, TX 78295-1539

 City of El Paso                                   Benjamin Joe Giron
 c/o Don Stecker                                   5401 Montoya Dr.
 112 E. Pecan St., Ste 2200                        El Paso, TX 79902
 San Antonio, TX 78205-1588


                                                      /s/Timothy V. Daniel
                                                      Timothy V. Daniel
                                                      Counsel for Debtor-in-Possession
